[PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                                 _______________                                FILED
                                                     U.S.                 COURT OF APPEALS
                                                                        ELEVENTH CIRCUIT
                                       No. 01-12200                       MAY 25, 2001
                                                                         THOMAS K. KAHN
                                     _______________                          CLERK

                         D. C. Docket No. 01-00701-CV-CAP-1


SUNTRUST BANK, as Trustee of the
Stephens Mitchell trusts f.b.o. Eugene
Muse Mitchell and Joseph Reynolds Mitchell,

                                                                           Plaintiff-Appellee,

                                            versus


HOUGHTON MIFFLIN COMPANY,

                                                                        Defendant-Appellant.

                          ______________________________

                      Appeal from the United States District Court
                         for the Northern District of Georgia
                        ______________________________
                                  (May 25, 2001)


Before BIRCH, MARCUS and WOOD*, Circuit Judges.


*
 Honorable Harlington Wood, Jr., U.S. Circuit Judge for the Seventh Circuit, sitting by
designation.
PER CURIAM:

       It is manifest that the entry of a preliminary injunction in this copyright case

was an abuse of discretion in that it represents an unlawful prior restraint in violation

of the First Amendment.

       While it falls within the district court’s discretion to grant a preliminary

injunction, see Mitek Holdings, Inc. v. Arce Eng’g Co., Inc., 189 F.3d 840, 842 (11th

Cir. 1999), “[t]he district court does not exercise unbridled discretion.” Canal

Authority of State of Fla. v. Callaway, 489 F.2d 567, 572 (5th Cir. 1974); Nnadi v.

Richter, 976 F.2d 682, 690 (11th Cir. 1992). Plainly, it must exercise that discretion

in light of what we have termed the “four prerequisites for the extraordinary relief of

preliminary injunction.” West Point-Pepperell, Inc. v. Donovan, 689 F.2d 950, 956

(11th Cir. 1982) (quoting Canal Authority, 489 F.2d at 572.). The prerequisites are:

(1) that there is a substantial likelihood plaintiff will prevail on the merits; (2) that

there is a substantial threat plaintiff will suffer irreparable injury if the injunction is

not granted; (3) that the threatened injury to the plaintiff outweighs the threatened

harm the injunction may do to the defendant; and (4) that granting the preliminary

injunction will not disserve the public interest. See Warren Publ’g, Inc. v. Microdos

Data Corp., 115 F.3d 1509, 1516 (11th Cir. 1997). We add that a preliminary

injunction is an extraordinary and drastic remedy that should not be granted unless the


                                            2
movant clearly carries its burden of persuasion on each of these prerequisites. Canal

Authority, 489 F.2d at 573.

      After thorough review of the entire record, we have concluded that Appellee

Sun Trust has failed to make this critical showing, that the district court abused its

discretion by granting a preliminary injunction, and that its ruling amounts to an

unlawful prior restraint in violation of the First Amendment. Accordingly, we

VACATE forthwith the preliminary injunction of the district court. A comprehensive

opinion of the court will follow.

      It is so ORDERED this 25th day of May, 2001.




                                          3